Citation Nr: 1707627	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  12-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for hypertension, to include as secondary to toxic herbicide exposure.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1989.  He is a combat veteran who participated in multiple military campaigns, including military campaigns in Vietnam.  He has also been the recipient of numerous awards, including the Bronze Star.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the Veteran's substantive appeal, VA Form 9, he indicated that he wanted a Board hearing by live videoconference.  However, the Veteran has since withdrawn this request.  VA's duty to provide a hearing has been met, and the case is properly before the Board for appellate review and adjudication.  38 C.F.R. § 20.700 (2016).  

The Board's Acting Vice Chairman has raised, and the undersigned is now granting, a motion to advance the appeal on the docket based upon advanced age.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2010, the Veteran requested to reopen his previously denied claim of entitlement to service connection for hypertension.  He submitted medical records demonstrating that he was diagnosed with hypertension as early as July 1998, but the medical records did not contain an opinion as to whether there was a nexus between his hypertension and active service.  In a July 2011 rating decision and subsequent March 2012 Statement of the Case, the RO declined to reopen the claim, finding that the Veteran did not submit new and material evidence.  

After a review of the clinical evidence, the Board determines that a new VA examination and opinion is necessary for two reasons.  First, the Veteran's January 2012 VA examination is inadequate.  While the examiner noted that the Veteran was diagnosed with hypertension in 1986, it is unclear where the examiner obtained the date of that diagnosis as it is not documented in the claims file.  The examiner also failed to offer any opinion as to whether the Veteran's hypertension was related to service.  

Second, the Veteran's documented service in Vietnam raises the possibility of an association of hypertension with herbicide exposure, which the January 2012 examiner did not address.  While hypertension is not a disorder that may be presumed related to toxic herbicide exposure, the Board notes that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  While not determinative, such evidence is sufficient to warrant a VA opinion on the issue.  

As a result of the above noted deficiencies and acknowledging the heightened duty to assist the Veteran in developing his claim, a remand is therefore necessary in order to obtain a new VA examination and an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all treatment records from the any VA Medical Center (if applicable) and, if the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his hypertension.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's hypertension its onset in, or is otherwise etiologically related to, his active service or to his toxic herbicide exposure.  

The examiner must also consider the Veteran's lay statements regarding this disorder.  Importantly, as a combat veteran, his statements regarding his in-service injuries are presumed to be accurate, regardless of whether such injuries are noted in the service treatment records.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following any additional indicated development, the RO should review the claims file and readjudicate whether new and material evidence has been received to reopen the Veteran's claim of service connection for hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





